DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 10 is objected to because of the following informalities:    
Claim 10 is objected to as it is dependent on cancelled claim 9, for examination purposes claim 10 will be interpreted to be dependent on independent claim 6. Appropriate correction is required.
Response to Amendment
The amendments filed 05/17/2022 have been entered. Claims 1-2, 4-8, and 10-14 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8, and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 13 are rejected under 35 U.S.C. 103 as being disclosed by Patel (US 2018/0001581) in view of Lee (US 2020/0032316, of record).
Regarding claim 1, Patel discloses a method for manufacturing a contact lens (see Fig 2), the method comprising: preparing poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) in a form of cross-linked hydrogel, wherein the preparing of the PHEMA includes: mixing 2-hydroxyethyl methacrylate (HEMA), ethylene glycol dimethacrylate (EGDMA) and deionized water to form a mixed solution; adding a photo-initiator into the mixed solution; and applying ultraviolet rays to the mixed solution (Para [0124]; HEMA is mixed with EGDMA, deionized water, and UV initiator to allow for UV curing); and injecting the mixture in a mold having a contact lens shape (see Para [0125]; mixture placed into a HDDA mold); and performing photo-curing polymerization of the mixture after ultraviolet rays have been applied to the mixed solution (see Para [0125]; UV polymerization was accomplished in a UV oven for 5mins), and further comprising; during preparing the cross-linked hydrogel poly-HEMA (PHEMA), mixing at least one of 1-vinyl-2-pyrrolidinone (NVP), methyl methacrylate (MMA), and methacrylic acid (MAA) with the PHEMA to form a mixture; and performing photo-curing polymerization reaction of the mixture (see Para [0088-0091]; a prepolymer of PHEMA may be used with PMMA and then cross-linked using actinic radiation).
Patel does not disclose wherein the method of manufacturing contact lenses contains ceria particles; the method comprising: preparing ceria particles; mixing the ceria particles and the monomer mixture for poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) with each other to form a mixture. Patel and Lee are related because both disclose manufacturing contact lenses.
Lee discloses a method of manufacturing contact lenses containing ceria particles (see Figs 1A and 1B), the method comprising: preparing ceria particles (Para [0092]; ceria nanoparticles were prepared from Ce(NO3)36H20); mixing the ceria particles and the monomer mixture for poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) with each other to form a mixture (see Para [0093]; HEMA and polymer components were mixed with ceria nanoparticles.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Patel with wherein the method of manufacturing contact lenses contains ceria particles; the method comprising: preparing ceria particles; mixing the ceria particles and the monomer mixture for poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) with each other to form a mixture of Lee for the purpose of improving the treatment capabilities of the contact lens by including ceria particles. 
Regarding claim 4, Patel in view of Lee discloses the method of claim 1 (Patel: see Fig 2), wherein the method further comprises, after performing the photo-curing polymerization of the mixture, punching the cured mixture to obtain a contact lens in a form of a lens (Patel: see Fig 2; Para [0047, 0124]; a polymerized lens maybe stamped from mold).
Regarding claim 5, Patel in view of Lee discloses the method of claim 1 (Patel: see Fig 2), wherein in preparing the poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA), a ratio between contents of the HEMA and deionized water is controlled to satisfy a following relationship: HEMA/(HEMA+ deionized water) ≤ 70% (Patel: Para [0136]; ratio of HEMA/HEMA+water is 64% derived from 63%/(35%+63%))
Regarding claim 13, Patel in view of Lee disclose the method of claim 1 (Lee: Para [0092-0100]), wherein the amount of the ceria particles contained in the contact lens is from 1,000 μM to 10,000 μM (Lee: Para [0073]; cerium oxide nanoparticles are at a concentration of 0.1w/v% which calculated with the g/mol of Cerium Oxide, 172 g/mol, is equal to 5810μM).
Claims 6-7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0032316, of record) in view of Sudipta (US 2013/0195927).
Regarding claim 6, Lee discloses a contact lens (see Para [0092-0100]) comprising: poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) in a form of hydrogel; and ceria particles dispersed in the poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) (Para [0093]; Cerium oxide nanoparticles are dispersed with HEMA monomer), wherein the PHEMA is prepared by; mixing 2-hydroxyethyl methacrylate (HEMA), ethylene glycol dimethacrylate (EGDMA), deionized water, and ceria nanoparticles to form a mixed solution; adding a photo-initiator into the mixed solution; and applying ultraviolet rays to the mixed solution (see Para [0092-0093]; mixture of 4ml of HEMA was mix with 105 microliters of EGDMA and 17 microliters of Darocure was mixed with a previous mixture of Cerium Oxide particles with water; UV polymerization was performed for 30mins).
Lee does not disclose wherein the ceria particles are water soluble. Lee and Sudipta are related because both disclose the use and manufacture of ceria particles.
Sudipta discloses ceria nanoparticles (Para [0027]) wherein the ceria particles are water soluble (see Para [0027]; ceria particles may be water-soluble and may be mixed with water to keep them in solution).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the ceria particles are water soluble of Sudipta for the purposes of forming non-agglomerated ceria particles that may be used as antioxidants.
Regarding claim 7, Lee in view of Sudipta discloses the contact lens of claim 6 (Lee: see Fig 1B), wherein the ceria particles eliminate the reactive oxygen species or harmful radicals (Lee: see Fig 1B; Para [0072]; ceria particles react with oxygen species).
Regarding claim 10, Lee in view of Sudipta discloses the contact lens of claim 6 (Lee: see Fig 1B), wherein a ratio between contents of the HEMA and deionized water is controlled to satisfy a following relationship: HEMA/(HEMA + deionized water) % < 70 % (Lee: Para [0092-0093]; 4ml of HEMA are mixed with 128 ml of distilled water used in the mixture thus a ratio of 4/132 which is less than 70%).
Regarding claim 14, Patel in view of Lee disclose the method of claim 1 (Lee: Para [0092-0100]), wherein the amount of the ceria particles contained in the contact lens is from 1,000 μM to 10,000 μM (Lee: Para [0073]; cerium oxide nanoparticles are at a concentration of 0.1w/v% which calculated with the g/mol of Cerium Oxide, 172 g/mol, is equal to 5810μM).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Patel (US 2018/0001581) in view of Lee (US 2020/0032316, of record) as applied to claim 1 above and further in view of Lee S. (US 2019/0240161).
Regarding claim 2, Lee discloses the method of claim 1 (see Para [0092-0100]). Lee does not disclose wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 1000 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution, and cooling the mixed solution to a room temperature. Lee and Lee S. are related because both teach methods for creating cerium particles. 
Lee S. discloses a method to create Cerium particles (Para [0074]) wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 100 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution, and cooling the mixed solution to a room temperature (see Para [0074]; discloses dissolving 6-aminohexanoic acid in water, heating to 95 C, dissolving HCl to adjust pH of the first solution to 5.5, dissolving cerium in water; mixing and cooling to room temp).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 100 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution, and cooling the mixed solution to a room temperature of Lee S. for the purpose of creating cerium particles of a required dimension so as to allow for the elimination of radical oxygen species.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0032316, of record) in view of Sudipta (US 2013/0195927) as applied to claim 6 above, and further in view of Lee S. (US 2019/0240161).
Regarding claim 8, Lee discloses the contact lens of claim 6 (see Fig 1B), Lee does not disclose wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 100˚ C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution, and cooling the mixed solution to a room temperature. Lee and Lee S. are related because both teach methods for creating cerium particles. 
Lee S. discloses a method to create Cerium particles (Para [0074]) wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 100 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution, and cooling the mixed solution to a room temperature (see Para [0074]; discloses dissolving 6-aminohexanoic acid in water, heating to 95 C, dissolving HCl to adjust pH of the first solution to 5.5, dissolving cerium in water; mixing and cooling to room temp).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 100 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution, and cooling the mixed solution to a room temperature of Lee S. for the purpose of creating cerium particles of a required dimension so as to allow for the elimination of radical oxygen species.  
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0032316, of record) in view of Pugh (US 2017/0299893, of record) and Sudipta (US 2013/0195927).
Regarding claim 11, Lee discloses a contact lens (see Fig 1B) comprising: poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) in a form of hydrogel (Para [0093]; HEMA used to form cross-linked hydrogel); and an insertion received in the poly-2-hydroxyethyl methacrylate (PHEMA or poly- HEMA), wherein the insertion is composed of ceria particles at a high concentration (Para [0093]; Cerium oxide nanoparticles are dispersed within HEMA monomer), wherein the PHEMA is prepared by; mixing 2-hydroxyethyl methacrylate (HEMA), ethylene glycol dimethacrylate (EGDMA), deionized water, and ceria nanoparticles to form a mixed solution; adding a photo-initiator into the mixed solution; and applying ultraviolet rays to the mixed solution (see Para [0092-0093]; mixture of 4ml of HEMA was mix with 105 microliters of EGDMA and 17 microliters of Darocure was mixed with a previous mixture of Cerium Oxide particles with water; UV polymerization was performed for 30mins).
Lee does not disclose wherein the insertion has a pattern surrounding a center of the contact lens; wherein the ceria particles are water-soluble. Lee and Pugh are related because both disclose contact lens with inserted cerium particles. 
Pugh discloses a contact lens (see Figs 3A and 5) wherein the insertion has a pattern surrounding a center of the contact lens (see Fig 5; a inserted section 511 has pattern surrounding a center of the contract lens).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the insertion has a pattern surrounding a center of the contact lens of Pugh for the purposes of preventing restricting of user’s view while allowing for release of eluding Cerium.
Lee in view of Pugh does not disclose wherein the ceria particles are water soluble. Lee in view of Pugh and Sudipta are related because both disclose the use and manufacture of ceria particles.
Sudipta discloses ceria nanoparticles (Para [0027]) wherein the ceria particles are water soluble (see Para [0027]; ceria particles may be water-soluble and may be mixed with water to keep them in solution).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee in view of Pugh with wherein the ceria particles are water soluble of Sudipta for the purposes of forming non-agglomerated ceria particles that may be used as antioxidants.
Regarding claim 12, Lee in view of Pugh and Sudipta discloses the contact lens of claim 11 (Pugh: see Fig 2D), wherein the insertion has a ring shape (Pugh: see Fig 2D; shape of insert is a ring around center of eye).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/G.A.S./Examiner, Art Unit 2872   

 
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872